Citation Nr: 0417160	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a 
perforated right tympanic membrane, including right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty in the United States Army 
from March 1969 to March 2, 1971, including service in the 
Republic of Vietnam from July 1969 to July 1970.  He also 
served additional periods with the Army National Guard from 
July .1972 to July 1974, and from May 1980 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied service connection for 
residuals of a perforated right tympanic membrane, including 
right ear hearing loss.  The claimant and his representative 
were notified of that action and of his right to appeal by RO 
letter of October 29, 2001.  The claimant filed a timely 
Notice of Disagreement.  The claimant appeared and offered 
testimony in support of his claim at a February 2002 hearing 
held before an RO Decision Review Officer.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (August. 29, 2001), 
(codified at 38 C.F.R. §§ 3.102, 3.159)  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(August. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).

The record shows that the claimant and his representative 
were provided with the notices required under the VCAA by RO 
letter of August 3, 2001, which informed them of VA's duty to 
notify them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The claimant and his representative were also provided a 
Statement of the Case on June 12, 2002, which informed them 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection issues, the decision 
reached, and the reasons and bases for that decision.  That 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The record shows that the claimant and his representative 
were again notified of the provisions of the VCAA by RO 
letter of December 89, 2003, which informed them of VA's duty 
to notify them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant, and he has been provided 
a VA audiology and audiometric examination, with a medical 
opinion, in March 2003.  The claimant was afforded a hearing 
before an RO Decision Review Officer in February 2002, and 
has declined a hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the factual development in the case, as demonstrated by the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant has advanced credible testimony that he 
incurred a perforated right tympanic membrane while on active 
duty in the Republic of Vietnam in 1969.

3.  Competent medical evidence and opinion in the record 
states that it is at least as likely as not that the 
claimant's current right ear hearing loss is a residual of a 
perforated right tympanic membrane.  


CONCLUSION OF LAW

The claimant's right ear hearing loss is a residual of a 
perforated right tympanic membrane while on active duty in 
1969; the grant of service connection for right ear hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2000);  38 C.F.R. § 3.102, 3.310(a), Part 4, § 4.87, 
Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from March 1969 to March 2, 1971, including 
service in the Republic of Vietnam from July 1969 to July 
1970.  He also served additional periods with the Army 
National Guard from July 1972 to May 1999.

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
January 22, 1999, sought service connection for hearing loss 
as residual to a hole in his eardrum while in Vietnam.  He 
reported postservice treatment for that condition at the 
VAMC, Omaha, and by Dr. W. at a private medical facility.

The claimant's service entrance examination, conducted in 
November 1968, showed that his ears were normal, while 
audiometric testing was within normal limits, and his 
physical profile showed H-1, indicative of no hearing 
impairment.  The claimant's service separation examination is 
not available.

At the time of the claimant's enlistment in the Army National 
Guard in July 1972, he complained of ear, nose and throat 
problems, but denied hearing loss.  A report of medical 
examination for enlistment in the Army National Guard, conducted 
in July 1972, disclosed a perforated right tympanic membrane, 
while audiometric testing showed that his hearing acuity was 
within normal limits, and his physical profile showed H-1, 
indicative of no hearing impairment.  

Private treatment records, dated in November 1978, show that the 
claimant was seen for a right otitis media, and treated with 
Amoxillin.  

A VA hospital summary, dated in June 1979, shows that the 
claimant was treated for chronic otitis media with drainage, and 
a superior retraction pocket with disarticulation of the 
ossicular chain and cholesteatoma, and underwent a right modified 
tympanomastoidectomy.  VA outpatient treatment records from the 
VAMC, Omaha, show that the claimant was followed up for a right 
modified tympanomastoidectomy, and was noted to have diminished 
hearing.  In January 1980, he underwent a right myringotomy and 
tube insertion for right serous otitis media.  

In an April 1980 report of medical history prepared by the 
claimant in connection with an Army National Guard reenlistment 
examination, he complained of ear trouble and hearing loss, and 
cited a 1976 mastoid operation at the VAMC, Omaha.  A report of 
medical examination for reenlistment in the Army National Guard, 
conducted in April 1980, disclosed scarring of the right tympanic 
membrane and a posterior external ear canal defect, while 
audiometric testing showed that his hearing acuity was within 
normal limits, and his physical profile showed H-1, indicative of 
no hearing impairment.  

VA outpatient treatment records from the VAMC, Omaha, dated in 
May 1981, show that the claimant was noted to be status post a 
modified right tympanomastoidectomy, and that his right tympanic 
membrane was somewhat retracted, and additional surgery was 
considered.  

A report of periodic medical examination for the Army National 
Guard, conducted in May 1984, showed that his ears were normal, 
while audiometric testing showed that pure tone in decibels, was 
as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
30
30
25
35
40
32.5
LEFT
10
10
10
10
15
13.75

The claimant's physical profile showed H-1, indicative of no 
hearing impairment.  

A report of periodic medical examination for the Army National 
Guard, conducted in November 1988, showed that the claimant's 
ears were normal, while audiometric testing revealed that pure 
tone in decibels, was as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
30
35
55
55
55
57.25
LEFT
15
15
15
5
15
16.25

The claimant was shown to have a high frequency hearing loss in 
the right ear, and his physical profile showed H-2, indicative of 
mild hearing impairment.  

A report of periodic medical examination and over 40 screening 
for the Army National Guard, conducted in June 1992, showed that 
the claimant's ears were normal, while a small tympanoplasty scar 
was seen, with mild scarring of the right tympanic membrane, and 
a right mastoidectomy scar was noted posterior to the pinna.  He 
complained of ear trouble and hearing loss.  Audiometric testing 
revealed that pure tone in decibels, was as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
55
60
60
55
60
72.5
LEFT
10
15
10
10
30
18.75

A summary of defects showed a significant unilateral hearing 
loss in the claimant's right ear, and he was noted to have a 
postoperative scar on the right tympanic membrane.  His 
physical profile showed H-2, indicative of mild hearing 
impairment.  Service medical records dated from August 1988 
to June 1993 are silent for complaint, treatment findings or 
diagnosis of right ear hearing loss.  

A report of periodic medical examination and over 40 screening 
for the Army National Guard, conducted in December 1994, showed 
that the claimant's ears were normal, while a small tympanoplasty 
scar was seen, with mild scarring of the right tympanic membrane, 
and a right mastoidectomy scar was noted posterior to the pinna.  
He reported mastoid surgery in 1976 at the VAMC, Omaha, and 
complained of ear trouble and hearing loss.  Audiometric testing 
revealed that pure tone in decibels, was as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
55
60
60
55
60
72.5
LEFT
10
15
10
10
30
18.75

A summary of defects showed hearing loss in the claimant's 
right ear, and his physical profile showed H-2, indicative of 
mild hearing loss.

Service medical records dated in January 1995 reflect no 
complaint, treatment findings or diagnosis of right ear 
hearing loss.  A medical screening in January 1995 made no 
mention of a hearing defect, while in May 1995, the claimant 
was cleared for physical fitness training.  In October 1996, 
the claimant stated that he used ear drops as needed, while 
an annual medical review showed that his physical profile was 
H-2, indicate of mild hearing impairment, and he was 
considered fully fit.  In October 1997, the claimant asserted 
that he took anti-biotics for ear drainage following a tooth 
extraction.  

The claimant was admitted to Cass County Medical Center in May 
1998 to follow up on his right mastoid bowl infection, and it was 
noted that in the past, he had undergone a large mastoidectomy.  
An ENT consultation (Dr. T. G.W.) noted that the claimant's 
hearing acuity had not changed, and there was no vertigo or 
tinnitus.  Examination disclosed that the right mastoid bowl had 
some debris, but greatly diminished in nature, and without 
purulence.  The impression was right mastoid bowl infection, 
currently under control.  Another report of ENT consult at Cass 
County Medical Center, conducted in November 1998, showed that 
the claimant reported for follow-up of his chronic right 
otorrhea, and it was noted that he has chronic otitis media as 
well as repeated mastoid bulla infection; that his right ear had 
continued to drain, and he claimed that he could not hear out of 
that ear.  He further denied right ear pain or tinnitus.  
Examination revealed that the right mastoid still has copious 
purulent drainage throughout the entire mastoid bulla, with no 
evidence of cholesteatoma, and no abnormalities of the left ear 
were noted.  The impression was chronic right otitis media, right 
mastoid bulla infection.  The claimant was again seen at Cass 
County Medical Center in December 1998 for follow-up of his right 
mastoid bone infection.  Examination disclosed a great deal of 
purulent drainage along the entire mastoid bulla cavity.  The 
impression was right mastoid bulla infection, chronic.  

A rating decision of July 1999 denied service connection for 
right ear hearing loss on the grounds that such claim was not 
well-grounded.  The claimant and his representative were informed 
of that action and of his right to appeal by RO letter of July 
22, 1999.  In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in July 2001, the claimant asserted that he 
was stationed in Chu Lai, Republic of Vietnam, from July 1969 to 
January 1970; that he had a very bad infection in his right ear, 
and the doctor told him that he had a hole in his right eardrum.  
With that document, the claimant submitted his November 1968 
service entrance examination and his July 1972 enlistment 
examination for the Army National Guard showing that he alleged 
that a perforation of the right tympanic membrane was found while 
in Vietnam in 1969.  

In October 2001, the claimant submitted a private audiometric 
report showing significant right ear hearing loss.

A rating decision of October 2001 denied service connection 
for residuals of a perforated right tympanic membrane, 
including right ear hearing loss.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of October 29, 2001.  The claimant 
filed a timely Notice of Disagreement.  The claimant appeared 
and offered testimony in support of his claim at a February 
2002 hearing held before an RO Decision Review Officer.  He 
testified that he experienced a really bad right ear 
infection in 1969 while serving in the Republic of Vietnam; 
that he went to a doctor, who told him that he had a hole in 
his eardrum with an infection behind it; and that he was 
given ear drop medication to use which eventually cleared up 
the infection.  He related that he returned to that physician 
after about two weeks; that following service separation, he 
had episodes of bad earaches, but was going to college and 
did not received much medical treatment; that he joined the 
National Guard in 1972 and underwent a physical examination; 
that he has been unable to locate service medical records 
showing his treatment for the right ear infection; that he 
underwent surgery on his right ear at the VAMC, Omaha; and 
that he is currently being treated for his right ear drainage 
by Dr. T. G.W. at Atlantic Medical Center.  The claimant 
further related that he served with the Army National Guard 
from July 1972 to July 1974, and from May 1980 to May 1999, 
when he retired from the Army National Guard.  A transcript 
of the testimony is of record.   

Repeated efforts by the RO to obtain the claimant's service 
separation examination have been unavailing.  

The claimant and his representative were provided a Statement 
of the Case in June 2002.  He filed his Substantive Appeal 
(VA Form 9) in August 2002.

As noted, the Board obtained a VA audiology and audiometric 
examination in March 2003.  That examination report noted the 
examiner's review of the claims folder, and cited the 
claimant's history of right ear otalgia and subsequent 
otorrhea while on active duty in the Republic of Vietnam, 
treated with antibiotic solutions at the time, and his 
statement that when he returned to the united States, doctors 
discovered a tympanic membrane perforation on the right side.  
The claimant related that he subsequently underwent a 
mastoidectomy and tympanoplasty in approximately 1979 or 1980 
for cholesteatoma secondary to his right tympanic membrane 
perforation.  He complained of hearing loss prior to the 
surgery, which was worse postoperatively; that he has an 
intermittent right ear otorrhea which is treated with an 
antibiotic solution; and he denied any vertigo or dizziness.  
Examination of the ears showed that the pinna were normal and 
the external auditory canals were normal, and the left 
tympanic membrane was pearly white to gray, nonbulging and 
nonretracted, with middle ear structures noted.  The right 
tympanic membrane was severely retracted, while the 
promontory was easily visualized, and his postauricular 
incision was noted.  Hearing tests on the left revealed a 
moderate sensorineural hearing loss starting at 6000 Hertz, 
while on the right side, his audiogram is flat with a 
moderately severe to severe conductive hearing loss from 250-
8000 Hertz.  Speech reception thresholds on the right were 
100 percent correct at 90 decibels on the right and at 60 
decibels on the left.  The assessment was right tympanic 
membrane perforation with subsequent cholesteatoma formation 
requiring tympanoplasty and mastoidectomy without prosthesis 
reconstruction.  The examiner related that it is more likely 
than not that the claimant's hearing loss is a direct result 
of his time served in the military.  

The VA examiner identified the disabling manifestations of 
the claimant's perforation of the right tympanic membrane as 
a moderately severe to severe conductive hearing loss from 
250-8000 Hertz in the right ear; that audiogram testing shows 
that the claimant's conductive hearing loss is most likely 
due to the tympanic membrane perforation; that there is a 
severe hearing loss due to the perforation of the right 
tympanic membrane; that it is likely that recurrent otitis 
media will occur because the body's natural defense mechanism 
(tympanic membrane) has been violated; that hence the 
likelihood that recurrent otitis media will occur is greatly 
increased secondary to the tympanic membrane perforation; and 
that for that reason, it is imperative that his right 
tympanic membrane be repaired to decrease his chances of 
developing recurrent acute otitis media.  

As noted, the Board remanded the case to the RO for review of 
the complete medical record, including the recent VA 
audiology examination and medical opinion, and readjudication 
of the issue of service connection for residuals of a 
perforated right tympanic membrane, including right ear 
hearing loss, in light of the additional evidence obtained.  

An addendum to the March 2003 VA audiology and audiometric 
examination, submitted in June 2003, cited the examiner's 
review of the claims folder and the entire medical record.  
It was noted that the VA audiometric examination in March 
2003 showed that pure tone in decibels, was as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
60
65
65
75
80
71
LEFT
15
20
0
15
30
16

Speech recognition was 100 percent correct in the right ear, 
and 100 percent correct in the left ear, equating to a level 
II hearing acuity in the right ear and a level I hearing 
acuity in the left ear.  

The VA audiology examiner expressed the opinion that it was 
at least as likely as not that the claimant's conductive 
hearing loss began as a result of the ear infection he had in 
Vietnam; that his hearing loss is not related to noise 
exposure; that his subjective tinnitus is not at least as 
likely as not related to his military experience; and that 
the tinnitus is not secondary to his hearing loss, but may be 
related to his history of ear disease.  

The claimant and his representative were provided a 
Supplemental Statement of the Case in September 18, 2003, and 
another Supplemental Statement of the Case in February 2004.  




II.  Analysis

Where service medical records are absent, the Court has held 
that the Board has a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In the instant appeal, 
the claimant's entrance examination showed no defects or 
abnormalities of the ears, and his hearing acuity was within 
normal limits, while his report of service separation 
examination is absent.  The Federal Circuit Court has held 
that by conducting both induction and separation physical 
examinations, the government is in the best position to have 
reliable medical evidence, and if it does not, it cannot 
penalize the veteran, in favor of whom all doubts are to be 
resolved.  See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 
1994).  The Court further stated that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
See Campion v. United States, 365 U.S. 85, 96, 81 S. Ct. 421, 
427, 5 L. Ed. 2nd. 428 (1961), cited in Jensen v. Brown, 19 
F.3d.1413 (Fed. Cir. 1994).  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records disclose 
no complaint, treatment, findings or diagnosis of trauma or 
pathology of the right ear during active service.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2000) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 (West 2000) and 38 C.F.R. § 3.310(a) 
(2003), when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991)  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  ]

The Board has found the claimant's testimony that he 
experienced a perforated right tympanic membrane while 
serving in the Republic of Vietnam in 1969 to be credible, 
noting that no abnormality of the right ear was shown on 
service entry in March 1969, while the entrance examination 
at the time of the claimant's enlistment in the Army National 
Guard in July 1972 disclosed a perforated right tympanic 
membrane.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
The Board finds that the veteran's statements and sworn 
testimony regarding the date of onset and continuity of his 
right tympanic membrane perforation are worthy of belief, 
noting that the Court has held that a veteran's statements 
are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer, id 7 Vet. App. at 384 
(1995);  Falzone, id., 8 Vet. App. at 405 (1995).  

In addition, the March 2003 VA audiology and audiometric 
examination, with addendum, discloses that audiogram testing 
shows that the claimant's conductive hearing loss is most 
likely due to the tympanic membrane perforation; that there 
is a severe hearing loss due to the perforation of the right 
tympanic membrane; that it is likely that recurrent otitis 
media will occur.  The VA audiology examiner expressed the 
opinion that it was at least as likely as not that the 
claimant's conductive hearing loss began as a result of the 
ear infection he had in Vietnam; that his hearing loss is not 
related to noise exposure; that his subjective tinnitus is 
not at least as likely as not related to his military 
experience; and that the tinnitus is not secondary to his 
hearing loss, but may be related to his history of ear 
disease.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for residuals 
of a perforated right tympanic membrane, including right ear 
hearing loss, is warranted.  To the extent indicated, the 
appeal is allowed.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but favors the claimant, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



